



DEFERRED STOCK AWARD FOR
NON-EMPLOYEE DIRECTOR ISSUED UNDER
AMENDED AND RESTATED
RYDER SYSTEM, INC. 2012 EQUITY AND INCENTIVE COMPENSATION PLAN 20XX TERMS AND
CONDITIONS
The following terms and conditions apply to the deferred stock award (the
“Award”) granted in 20XX by Ryder System, Inc. (the “Company”) to each of the
Company’s Non- Employee Directors who elect to receive some or all of his or her
annual retainer in the form of stock on a deferred basis (“Elected Deferred
Stock”) under the Amended and Restated Ryder System, Inc. 2012 Equity and
Incentive Compensation Plan (the “Plan”), which election shall be specified in
the applicable Stock Award Distribution Election Form (the “Election Form”). The
terms and conditions contained herein may be amended by the Committee as
permitted by the Plan. Capitalized terms used herein and not defined shall have
the meaning ascribed to such terms in the Plan.
1.
General. This Award represents the right to receive Shares on a specified date
on the terms and conditions set forth herein and in the Election Form and the
Plan, the applicable terms, conditions and other provisions of which are
incorporated by reference herein (collectively, the “Award Documents”). The
Award is in the form of Restricted Stock Units (“RSUs”), pursuant to the
Election Form. A copy of the Plan and the documents that constitute the
“Prospectus” for the Plan under the Securities Act of 1933, have been delivered
to the Participant. In the event there is an express conflict between the
provisions of the Plan and those set forth in any Award Document, the terms and
conditions of the Plan shall govern.

2.
Number of Shares under Award. Pursuant to this Award, RSUs for a number of
Shares corresponding to each Non-Employee Directors’ Elected Deferred Stock
Award were granted as of the Grant Date specified in the Notification Letter
(the “’Grant Date”).

3.
Vesting of RSUs. The RSUs are fully vested as of the Grant Date.

4.
Timing of Delivery of Shares.



(a)
Delivery of the Shares relating to the Award will occur (or, if installment
payments are elected pursuant to the Election Form, commence) within 30 days
following the Non-Employee Director’s separation from service on the Board.
Payment will be made in the form elected in the Election Form (lump sum or equal
annual installments).

(b)
Notwithstanding the foregoing, the following provisions apply in the event of a
Change of Control:

(i)
In the event that a Change of Control occurs that constitutes a “409A Compliant
COC” (as defined below), Shares with respect to all of the then outstanding
Award will be delivered to the Non-Employee Director in a lump sum upon the
occurrence of such Change of Control.

(ii)
In the event that a Change of Control does not constitute a 409A Compliant COC,
the Award will be converted into a right to receive






--------------------------------------------------------------------------------





a cash payment equal to the Fair Market Value of a Share on the date on which
the Change of Control occurs. Such cash payment will be distributed to the
Non-Employee Director in accordance with the otherwise applicable distribution
schedule set forth in the Election Form.
(iii)
For purposes of this Agreement, a “409A Compliant COC” means a change “in
ownership” or “effective control” or a change in the “ownership of a substantial
portion of the assets” of the Company within the meaning of Section 409A of the
Code.

5.
Rights as a Shareholder; Dividend Equivalent Rights. The holder of the Award
will not have the rights of a shareholder of the Company with respect to Shares
subject to the Award until such Shares are actually delivered. However, with
respect to all RSUs held by the Non-Employee Director, once per year the Company
will credit the Non-Employee Director with dividend equivalents in respect of
dividends declared on Shares during the prior year while the RSUs are
outstanding, in the form of additional RSUs based on the Fair Market Value of
the Shares on the dividend payment date, and such additional RSUs will be paid
on the same date and subject to the same terms and conditions as are applicable
to the RSUs on which they were credited.

6.
Statute of Limitations and Conflicts of Laws. All rights of action by, or on
behalf of the Company or by any shareholder against any past, present, or future
member of the Board, officer, or employee of the Company arising out of or in
connection with the Award or the Award Documents must be brought within three
years from the date of the act or omission in respect of which such right of
action arises. The Award and the Award Documents shall be governed by the laws
of the State of Florida, without giving effect to principles of conflict of
laws, and construed accordingly.

7.
No Assignment. A Participant’s rights and interest under the Award may not be
assigned or transferred, except as otherwise provided herein, and any attempted
assignment or transfer shall be null and void and shall extinguish, in the
Company’s sole discretion, the Company’s obligation under the Award or the Award
Documents.

8.
Unfunded Plan. Any Shares or other amounts owed under the Award shall be
unfunded. The Company shall not be required to establish any special or
separate; fund, or to make any other segregation of assets, to assure delivery
or payment of any earned amounts.

9.
Section 409A. The Award is intended to comply with Section 409A of the Code or
an exemption, and delivery of Shares and other payments pursuant to the Award
may only be made upon an event and in a manner permitted by Section 409A, to the
extent applicable. All references to a separation from service shall mean a
“separation from service” under Section 409A. The Award shall be administered
consistent with Section 9.17 of the Plan.

10.
Company Policies. The Award and any cash or Shares delivered pursuant to the
Award shall be subject to all applicable policies that may be implemented by the
Company’s Board of Directors from time to time, including the Company’s share
ownership guidelines as in effect from time to time.




